USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 1 of 19


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 ELMER DEAN BAKER,

             Petitioner,

                   v.                      CAUSE NO. 3:19-CV-423-RLM-MGG

 WARDEN,

             Respondent.

                             OPINION AND ORDER

      Elmer Dean Baker, a prisoner without a lawyer, filed a habeas corpus

petition to challenge his convictions for child molestation under Cause No.

17D01-607-FA-7. Following a jury trial, on February 6, 2009, the Dekalb

Superior Court sentenced Mr. Baker as a habitual offender to one hundred six

years of incarceration.



                            PROCEDURAL DEFAULT

      Before considering the merits of a habeas petition, the court must ensure

that the petitioner has exhausted all available remedies in state court. 28 U.S.C.

§ 2254(b)(1)(A); Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). A habeas

petitioner must fully and fairly present his federal claims to the state courts.

Boyko v. Parke, 259 F.3d 781, 788 (7th Cir. 2001). Fair presentment “does not

require a hypertechnical congruence between the claims made in the federal and

state courts; it merely requires that the factual and legal substance remain the

same.” Anderson v. Brevik, 471 F.3d 811, 814–815 (7th Cir. 2006) (citing Boyko
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 2 of 19


v. Parke, 259 F.3d at 788). It does, however, require “the petitioner to assert his

federal claim through one complete round of state-court review, either on direct

appeal of his conviction or in post-conviction proceedings.” Lewis v. Sternes, 390

F.3d at 1025 (internal quotations and citations omitted). “This means that the

petitioner must raise the issue at each and every level in the state court system,

including levels at which review is discretionary rather than mandatory.” Id. “A

habeas petitioner who has exhausted his state court remedies without properly

asserting his federal claim at each level of state court review has procedurally

defaulted that claim.” Id.

      Mr. Baker’s habeas petition presents thirty-seven claims for relief. He

raises eleven claims against the trial court and one claim against the Indiana

Supreme Court for its decision on direct appeal. His petition to transfer on direct

appeal raised only two claims: whether the trial court erred by not requiring jury

unanimity on a specific criminal incident and whether the statute allowing the

prosecution greater latitude in amending the charges violated the Ex Post Facto

Clause. Under Indiana law, “if an issue was known and available but not raised

on direct appeal, the issue is procedurally foreclosed.” Stephenson v. State, 864

N.E.2d 1022, 1028 (Ind. 2007). The claims against the trial court and the Indiana

Supreme Court that weren’t raised in the petition to transfer on direct appeal are

procedurally defaulted. Further, the Indiana Supreme Court found that Mr.

Baker waived the jury unanimity claim by not raising it at trial, so this claim is

also procedurally defaulted. The Indiana Supreme Court reviewed the jury

unanimity claim under the fundamental error doctrine, but such limited review



                                        2
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 3 of 19


doesn’t allow this court to consider the claim in this habeas case. See Carter v.

Douma, 796 F.3d 726, 734 (7th Cir. 2015); Gray v. Hardy, 598 F.3d 324, 329

(7th Cir. 2010). The court will consider the remaining claim of whether the trial

court violated the Ex Post Facto Clause by allowing the prosecution to amend

the charges.

      Mr. Baker raises fourteen claims of ineffective assistance of trial counsel.

Under Indiana law, “a Sixth Amendment claim of ineffective assistance of trial

counsel, if not raised on direct appeal, may be presented in postconviction

proceedings.” Woods v. State, 701 N.E.2d 1208, 1220 (Ind. 1998). “However, if

ineffective assistance of trial counsel is raised on direct appeal by a Davis petition

or otherwise, the issue will be foreclosed from collateral review.” Id. (referring to

mechanism to expedite review of post-conviction claims set forth in Davis v.

State, 368 N.E.2d 1149 (Ind. 1977)). Mr. Baker raised four claims of ineffective

assistance of trial counsel on direct appeal, asserting that trial counsel erred by

entering into a stipulation on uncharged crimes, by not objecting to the

instruction on the elements of child molestation, by not requesting an

instruction on unanimity, and by not presenting an expert witness. He didn’t

present of these claims in his petition to transfer to the Indiana Supreme Court,

so the ineffective assistance claims raised on direct appeal are procedurally

defaulted. Further, due to Indiana’s all-or-nothing approach on the presentation

of ineffective assistance of trial counsel claims, the ineffective assistance of trial

counsel claims that weren’t raised on direct appeal are also procedurally

defaulted.



                                          3
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 4 of 19


      Mr. Baker raises eleven claims of ineffective assistance of appellate

counsel. In the petition to transfer to the Indiana Supreme Court on post-

conviction review, Mr. Baker didn’t assert that appellate counsel rendered

ineffective assistance by asserting ineffective assistance of trial counsel claims

on direct appeal or that she mishandled any arguments presented to the Court

of Appeals of Indiana. Mr. Baker maintains that he presented these claims to the

Indiana Supreme Court by incorporating by reference his brief to the Court of

Appeals of Indiana, but Indiana law doesn’t let parties to present arguments that

way. Bigler v. State, 732 N.E.2d 191, 197 (Ind. App. 2000) (“[A] party may not

present an argument entirely by incorporating by reference from a source outside

the appellate briefs.”). Mr. Baker also says that appellate counsel didn’t properly

present the jury unanimity claim to the Indiana Supreme Court, but Mr. Baker

didn’t have a right to counsel at that stage of the proceedings. See Resendez v.

Smith, 692 F.3d 623, 626 (7th Cir. 2012) (“A criminal defendant enjoys a right

to counsel through his first appeal of right but once the direct appeal has been

decided, the right to counsel no longer applies.”). For these reasons, Mr. Baker

can’t proceed on these ineffective of assistance of appellate counsel claims.

      Mr. Baker fairly presented claims that he received ineffective assistance of

appellate counsel based on these issues: (1) trial counsel should have objected

to a juror who had a disqualifying relationship with the prosecuting attorney’s

husband; (2) trial counsel should have objected to the addition of a third count

of child molestation in the amended information because it violated the statute

of limitations; (3) the trial court allowed trial counsel to waive his right to a jury



                                          4
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 5 of 19


trial on the habitual offender enhancement in violation of Indiana’s personal

waiver requirement; (4) the trial court sentenced him in violation of Apprendi v.

New Jersey, 530 U.S. 466 (2000); (5) the prosecution improperly vouched for the

victim’s credibility and relied on vouching testimony; (6) trial counsel should

have objected to juror bias as a result of pretrial publicity; and (7) the trial court

should not have allowed the stipulation of evidence.

      In consideration of Mr. Baker’s pro se status, the court construes the

ineffective assistance of appellate counsel claims as an assertion of cause-and-

prejudice for the underlying claims of trial error and deficient performance by

trial counsel. A habeas petitioner can overcome a procedural default by showing

both cause for not abiding by state procedural rules and a resulting prejudice

from that failure. Wainwright v. Sykes, 433 U.S. 72, 90 (1977); Wrinkles v. Buss,

537 F.3d 804, 812 (7th Cir. 2008). Cause sufficient to excuse procedural default

is defined as “some objective factor external to the defense” that prevented a

petitioner from pursuing his constitutional claim in state court. Murray v.

Carrier, 477 U.S. 478, 492 (1986). “Meritorious claims of ineffective assistance

can excuse a procedural default.” Richardson v. Lemke, 745 F.3d 258, 272 (7th

Cir. 2014). “But those claims must themselves be preserved; in order to use the

independent constitutional claims of ineffective assistance of trial and appellate

counsel as cause to excuse a procedural default, a petitioner is required to raise

the claims through one full round of state court review, or face procedural default

of those claims as well.” Id. As detailed above, Mr. Baker fairly presented seven

claims of ineffective assistance of appellate counsel. Therefore, the court will



                                          5
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 6 of 19


consider whether appellate counsel error on those seven claims excuses

procedural default on the underlying claims involving the trial court and trial

counsel.


                               LEGAL STANDARD

      “Federal habeas review . . . exists as a guard against extreme malfunctions

in the state criminal justice systems, not a substitute for ordinary error

correction through appeal.” Woods v. Donald, 135 S.Ct. 1372, 1376 (2015)

(quotations and citation omitted).

            An application for a writ of habeas corpus on behalf of a
      person in custody pursuant to the judgment of a State court shall
      not be granted with respect to any claim that was adjudicated on
      the merits in State court proceedings unless the adjudication of the
      claim—
            (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or
            (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the
      State court proceeding.

28 U.S.C. § 2254(d).

      [This] standard is intentionally difficult to meet. We have explained
      that clearly established Federal law for purposes of §2254(d)(1)
      includes only the holdings, as opposed to the dicta, of this Court’s
      decisions. And an unreasonable application of those holdings must
      be objectively unreasonable, not merely wrong; even clear error will
      not suffice. To satisfy this high bar, a habeas petitioner is required
      to show that the state court’s ruling on the claim being presented in
      federal court was so lacking in justification that there was an error
      well understood and comprehended in existing law beyond any
      possibility for fairminded disagreement.

Woods v. Donald, 135 S. Ct. at 1376 (quotation marks and citations omitted).

Criminal defendants are entitled to a fair trial but not a perfect one. Rose v.



                                        6
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 7 of 19


Clark, 478 U.S. 570, 579 (1986). To warrant relief, a state court’s decision must

be more than incorrect or erroneous; it must be objectively unreasonable.

Wiggins v. Smith, 539 U.S. 510, 520 (2003). “A state court’s determination that

a claim lacks merit precludes federal habeas relief so long as fairminded jurists

could disagree on the correctness of the state court’s decision.” Harrington v.

Richter, 562 U.S. 86, 101 (2011) (quotation marks omitted). “[I[n the cause-and-

prejudice context, we apply the same deferential standard as we would when

reviewing the claim on its own merits.” Richardson v. Lemke, 745 F.3d 258, 273

(7th Cir. 2014).



                                    ANALYSIS

                              Ex Post Facto Clause

      Mr. Baker argues that he is entitled to habeas relief because the trial court

violated the Ex Post Facto Clause by allowing the prosecution to amend the

charges. “The ex post facto prohibition forbids the Congress and the States to

enact any law which imposes a punishment for an act which was not punishable

at the time it was committed; or imposes additional punishment to that then

prescribed.” Weaver v. Graham, 450 U.S. 24, 28 (1981) (“[T[wo critical elements

must be present for a criminal or penal law to be ex post facto: it must be

retrospective, that is, it must apply to events occurring before its enactment, and

it must disadvantage the offender affected by it.” Id. at 29. “The critical question

is whether the law changes the legal consequences of acts completed before its

effective date.” Id. at 31.



                                         7
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 8 of 19


      In July 2006, the prosecution charged Mr. Baker with two counts of child

molestation and a habitual offender enhancement accusing him of misconduct

with two minor children in June or July 2003. The omnibus date was in

December 2006. In June 2007, a jury trial on those charges resulted in a

mistrial. Shortly after the trial, the trial court allowed the prosecution to amend

the existing charges by expanding the timeframe to October 2000 to August 2003

for each of the two counts and to add a third count of child molestation involving

another minor in 2002. In August 2008, a second jury convicted Mr. Baker.

      At the time of the crimes, the relevant statute required the prosecution to

notify a criminal defendant of substantive amendments at least thirty days before

the omnibus date. Ind. Code § 35-34-1-5(b)(1) (2003). That limitation didn’t apply

to amendments to cure immaterial defects, including “the failure to state the

time of place at which the offense was committed where the time or place is not

of the essence of the offense.” Ind. Code § 35-34-1-5(a) (2003). This statute was

amended effective May 8, 2007, to allow amendments at any time before trial “if

the amendment [did] not prejudice the substantial rights of the defendant.” Ind.

Code § 35-34-1-5(b)(2) (2008).

      On direct appeal, the Court of Appeals of Indiana rejected Mr. Baker’s

claim of error on the basis that it had previously held that the revised statute

didn’t violate the Ex Post Facto Clause in Ramon v. State, 888 N.E.2d 244 (Ind.

App. 2008). In Ramon, the appellate court reasoned that the revised statute

“creates no new crimes, does not change the elements of any crime, and does

not alter the sentencing statutes.” Ramon v. State, 888 N.E.2d at 252. The



                                        8
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 9 of 19


appellate court also found that even the previous version of the statute would

have allowed the expansion of the timeframes for the first two counts of child

molestation. It reasoned that time wasn’t of the essence in such cases given the

inability of children to remember specific dates.

      After reviewing the state court record, the court cannot find that the state

court made an unreasonable determination with respect to the Ex Post Facto

Claim. The relevant statute would have allowed the prosecution to amend the

first two counts of child molestation by expanding the timeframe even before the

effective date of the revisions. At all relevant times, the statute allowed the

prosecution to amend the information to correct “the failure to state the time or

place at which the offense was committed where the time or place is not of the

essence of the offense.” Ind. Code. § 35-34-1-5 (a)(7). In other words, the change

in the law had no effect on these amendments, and so couldn’t have violated the

Ex Post Facto Clause.

      The addition of third count of child molestation is a different matter. As

the state court noted, the revised statute didn’t criminalize previously legal

behavior or increase the severity of the sentence for child molestation. But the

reasoning can’t stop there, because the same line of reasoning could apply to the

statute challenged in Stogner v. California, 539 U.S. 607 (2003), which Mr. Baker

cited in his appellate brief. In that case, the Supreme Court of the United States

considered a statute that allowed prosecuting attorneys to pursue certain

criminal charges after the limitations period for those charges had expired. The

Supreme Court found that this statute violated the Ex Post Facto Clause for



                                        9
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 10 of 19


 criminal defendants whose limitations period had expired before its effective

 date. Stogner v. California, 539 U.S. at 609. It likened the expiration of a

 limitations period to a form of amnesty and reasoned that the new statute

 imposed punishment for conduct that was, in essence, immunized from

 punishment by the passage of time. Id. at 611-615.

       Nevertheless, the deadline for substantive amendments to criminal

 charges isn’t equivalent to a statutory limitations period. Before the statutory

 revision, the amendment deadline was tied to the omnibus date, which, under

 Indiana law, broadly serves as a point of reference for scheduling in criminal

 proceedings. Ind. Code Ann. § 35-36-8-1(b). The trial court’s discretion to modify

 the omnibus date is and was relatively constrained, particularly given the wide

 latitude typically afforded to trial courts for setting deadlines. According to Ind.

 Code § 35-36-8-1(d), “[o]nce the omnibus date is set, it remains the omnibus

 date for the case until final disposition,” unless certain circumstances apply,

 including the substitution of trial counsel, the prosecution’s failure to comply

 with a discovery deadline, or the agreement of the parties. But these

 circumstances, though limited in number, don’t arise infrequently and suggest

 that extensions of omnibus dates are common enough occurrences. In sum, the

 amendment deadline’s relationship to the omnibus date indicates that the

 amendment deadline isn’t meant to afford criminal actors the degree of amnesty

 afforded by a statutory limitations period.

       Expiration of the amendment deadline does not make a criminal act

 unpunishable, so an extension of an expired amendment deadline, through



                                         10
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 11 of 19


 statutory revision or otherwise, doesn’t violate the Ex Post Facto Clause. Mr.

 Baker’s claim that the amendment of the charges violated his rights under the

 Ex Post Facto Clause is not a basis for habeas relief.



                    Ineffective Assistance of Appellate Counsel

       Mr. Baker asserts that he is entitled to habeas relief because he received

 ineffective assistance of appellate counsel. He also asserts that he is entitled to

 habeas relief due to trial error and ineffective assistance of trial counsel, but

 these claims are procedurally barred. As a result, the court can’t grant habeas

 relief based on these claims unless Mr. Baker demonstrates that the procedural

 bar was caused by ineffective assistance of appellate counsel.

       To prevail on an ineffective assistance of counsel claim, a petitioner must

 show that counsel’s performance was deficient and that the deficient

 performance prejudiced him. Strickland v. Washington, 466 U.S. 668 (1984). The

 test for prejudice is whether there was a reasonable probability that “but for

 counsel’s unprofessional errors, the result of the proceeding would have been

 different.” Id. at 694. A reasonable probability is a probability “sufficient to

 undermine confidence in the outcome.” Id. at 693. In assessing prejudice under

 Strickland, “[t]he likelihood of a different result must be substantial, not just

 conceivable.” Harrington v. Richter, 562 U.S. 86, 112 (2011). “On habeas review,

 [the] inquiry is now whether the state court unreasonably applied Strickland.”

 McNary v. Lemke, 708 F.3d 905, 914 (7th Cir. 2013). “Given this high standard,

 even ‘egregious’ failures of counsel do not always warrant relief.” Id.



                                         11
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 12 of 19


       Mr. Baker argues that appellate counsel erred by declining to argue that

 the publicity caused by local newspaper articles deprived him of the right to an

 impartial jury. Trial counsel didn’t object on this basis, so appellate counsel

 could present this claim only as an ineffective assistance of trial counsel claim,

 which would have required a showing of prejudice, or to argue that it resulted in

 fundamental error. See Baumholser v. State, 62 N.E.3d 411, 414 (Ind. App.

 2016) (“Failure to object at trial waives the issue on review unless fundamental

 error occurred.”). Under Indiana law, “[f]undamental error is an extremely

 narrow exception that applies only when the error amounts to a blatant violation

 of basic principles, the harm or potential for harm is substantial, and the

 resulting error denies the defendant fundamental due process.” Id. The appellate

 court rejected this claim on post-conviction review because Mr. Baker didn’t

 show that the newspaper articles prejudiced him. He didn’t provide any evidence

 that the jurors were aware of the newspaper articles or that the pretrial publicity

 had any effect on the verdict. Given the lack of evidentiary support for this claim,

 the court can’t find that this determination was unreasonable.

       Mr. Baker argues that appellate counsel erred by declining to argue that

 trial counsel should have moved for a mistrial after a juror’s conversation with

 the prosecuting attorney’s spouse. Under Indiana law, “[d]efendants seeking a

 mistrial for suspected jury taint are entitled to the presumption of prejudice only

 after making two showings, by a preponderance of the evidence: (1) extra-judicial

 contact or communications between jurors and unauthorized persons occurred,

 and (2) the contact or communications pertained to the matter before the jury.”



                                         12
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 13 of 19


 Ramirez v. State, 7 N.E.3d 933, 939 (Ind. 2014). At trial, the prosecuting attorney

 told the court that, at a fast food restaurant, a juror asked her spouse whether

 he planned to play on a soccer team and that he replied that he would if he

 asked. The prosecuting attorney represented that her spouse and the juror didn’t

 discuss the case. Id. The appellate court rejected this claim on post-conviction

 review   for   lack   of   deficient   performance,   reasoning   that   since   this

 communication didn’t relate to Mr. Baker’s trial, trial counsel had no basis for

 requesting a mistrial. Mr. Baker didn’t show that the lack of an objection caused

 him prejudice, so this determination was not unreasonable.

       Mr. Baker argues that his appellate counsel erred by declining to argue

 that trial counsel should have objected to the third count of child molestation in

 the amended information for untimeliness. The applicable limitations period is

 five years. Ind. Code § 35-41-4-2(a)(1). The prosecution added the third count on

 June 18, 2007, asserting that, “in or about 2002,” Mr. Baker “did perform or

 submit to fondling or touching with A.H.” Direct Appeal App. 80. At trial, the

 three victims described an event in which Mr. Baker molested each of them. J.A.

 testified that Mr. Baker began molesting her around the time of another trial that

 occurred in October 2002. A.H. testified that all of the molestation incidents

 involving Mr. Baker occurred within the year preceding her August 2003 police

 report. On the basis of this testimony, the appellate court found that Mr. Baker

 didn’t suffer prejudice as a result of trial counsel’s decision not to object on the

 basis of timeliness. The court can’t find that this determination was

 unreasonable. As detailed above, the record reflects that the prosecution had



                                           13
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 14 of 19


 evidence to support a timely count of child molestation with respect to A.H. Had

 objected to the amended information on the basis of timeliness, it seems more

 likely that such an objection would have resulted in another amendment rather

 than the prosecution discontinuing their pursuit of it.

       Mr. Baker argues that appellate counsel erred by declining to argue that

 Mr. Baker didn’t knowingly, voluntarily, and intelligently waive his right to a jury

 trial on the habitual offender enhancement. He maintains that a criminal

 defendant can waive the right to a jury trial only bu=y personally communicating

 it to the trial court, citing Horton v. State, 51 N.E.3d 1154 (Ind. 2016). The

 appellate court rejected this claim on post-conviction review, reasoning that

 Horton hadn’t been decided during trial proceedings and that it was unclear

 whether its holding applied to habitual offender enhancements.

       This court further adds that, in her appellate briefs, appellate counsel

 focused on her arguments on jury unanimity, which resulted in the Indiana

 Supreme Court agreeing to require more specific jury instructions in certain

 circumstances, and on the Ex Post Facto Clause, a substantial, if ultimately

 unsuccessful, constitutional argument as detailed above. Success on these

 arguments would have resulted in a new trial or dismissal for all charges. By

 contrast, the argument on personal waiver would have entitled Mr. Baker to a

 new trial only on the habitual offender enhancement. Prior convictions, which

 are a matter of public record, are difficult to contest, and Mr. Baker offers no

 basis to suggest a jury would not have found him to be a habitual offender. Given

 the substantial issues raised on direct appeal and the limited relief afforded by



                                         14
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 15 of 19


 a successful personal waiver argument, the court can’t find that the State court’s

 determination   that   appellate   counsel   did   not   perform   deficiently   was

 unreasonable.

       Mr. Baker argues that appellate counsel erred by declining to argue that

 his sentence violated Apprendi v. New Jersey, 530 U.S. 466 (2000), in which the

 Supreme Court of the United States held that “[o]ther than the fact of a prior

 conviction, any fact that increases the penalty for a crime beyond the prescribed

 statutory maximum must be submitted to a jury, and proved beyond a

 reasonable doubt.” Id. at 490. The appellate court correctly determined that

 Apprendi didn’t apply to Mr. Baker’s sentence. Apprendi, by its own terms,

 doesn’t apply to prior convictions and so didn’t apply to the habitual offender

 enhancement. The trial court found other aggravating factors without the

 assistance of a jury, but didn’t impose a sentence beyond the prescribed

 statutory maximum. See Ind. Code Ann. § 35-50-2-4 (2005) (fifty years for Class

 A felony); Ind. Code Ann. § 35-50-2-6 (2005) (eight years Class C felony); Ind.

 Code Ann. § 35-50-2-8 (2005) (thirty years for habitual offender enhancement).

       Mr. Baker argues that appellate counsel erred by declining to argue that

 the prosecution improperly introduced vouching testimony and improperly

 vouched for the victims during closing arguments. In his appellate brief, Mr.

 Baker referenced the testimony of a caseworker who explained her role in the

 case and the investigatory process for her agency. wrote in her report that the

 victim’s mothers believed the accusations and that she would not have submitted

 the case to the prosecutor’s office if she and her supervisor didn’t agree that it



                                        15
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 16 of 19


 had merit. He referenced the testimony of the victim’s family members that they

 believed the victims. He also referenced the testimony of a physician that she

 performed certain medical procedures on a victim because she suspected sexual

 abuse. According to Mr. Baker, at closing, the prosecution implied that the

 caseworker, the detective, and the prosecution believed the victims by observing

 that these individuals didn’t abandon the case and directed the jury to review

 the exhibits, which included the caseworker’s reports. The prosecution also

 made references to the victims’ testimony, including that they had cried and that

 they had taken an oath “to tell the truth as they remembered it today.”

       The appellate court found that the prosecution didn’t improperly vouch or

 elicit sympathy for the victims but instead fairly commented on the trial

 evidence. Under Indiana law, “a prosecutor may not state his or her personal

 opinion regarding the credibility of a witness during trial,” but “a prosecutor may

 comment as to witness credibility if the assertions are based on reasons arising

 from the evidence presented in the trial.” Thomas v. State, 965 N.E.2d 70, 77

 (Ind. App. 2012). After reviewing the prosecution’s closing argument, the court

 doesn’t find that the state court’s determination on this issue was unreasonable.

 The prosecution referenced and made observations about witness testimony but

 stopped short of expressing a personal opinion on the credibility of the victims.

       The bulk of the testimony cited by Mr. Baker is not attributable to the

 prosecution but was instead elicited on cross-examination by trial counsel. This

 testimony doesn’t support the claim of prosecutorial misconduct.




                                         16
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 17 of 19


       Additionally, under Indiana law, “to properly preserve a claim of

 prosecutorial misconduct for appeal, a defendant must not only raise a

 contemporaneous objection but must also request an admonishment; if the

 admonishment is not given or is insufficient to cure the error, then the defendant

 must request a mistrial.” Neville v. State, 976 N.E.2d 1252, 1258 (Ind. App.

 2012). In other words, this is another claim that appellate counsel could have

 presented only as an ineffective assistance of trial counsel claim, which would

 have required a showing of prejudice, or to argue that it resulted in fundamental

 error. Given that appellate counsel would have faced the more difficult task of

 demonstrating prejudice and given her focus on other, more substantial claims,

 the claim of prosecutorial misconduct is not a basis for habeas relief.

       Mr. Baker argues that appellate counsel should have argued that the trial

 court abused its discretion by allowing the parties to stipulate on the

 admissibility of evidence. On May 14, 2008, the parties stipulated to the

 following:

       1. Evidence regarding all allegations of sexual activity between the
       victims and the defendant is admissible, including but not limited
       to when those activities began.

       2. Evidence regarding the opportunities for the victims to complain
       about that alleged sexual activity, including but not limited to the
       Loren Wilkins investigation, is admissible.

 Direct Appeal App. 229.

       The appellate court held on post-conviction review that the trial court

 didn’t abuse its discretion by accepting a stipulation with the consent of both

 parties. Review of the pretrial motions indicates that trial counsel’s decision to



                                        17
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 18 of 19


 stipulate was a reasonable strategic decision. The prosecution sought to exclude

 evidence of the victims’ past sexual activity, including their involvement as

 victims of child molestation by another individual, while trial counsel sought to

 use such evidence as part of the defense. Direct Appeal App. 161-63, 194-97. By

 entering into the stipulation, trial counsel obtained a benefit for Mr. Baker, and

 the trial court might have allowed evidence of prior sexual activity between the

 victims and Mr. Baker without the stipulation. See Beasley v. State, 452 N.E.2d

 982, 984 (Ind. 1983) (“The general rule is that evidence of criminal activity other

 than that which is charged is inadmissible on the question of guilt; however,

 such evidence may be admitted if it is relevant to show intent, motive, purpose,

 identification or common scheme or plan.”). Therefore, this claim is not a basis

 for habeas relief.



                         CERTIFICATE OF APPEALABILITY

       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must grant

 or deny a certificate of appealability. To obtain a certificate of appealability under

 28 U.S.C. § 2253(c), the petitioner must make a substantial showing of the denial

 of a constitutional right by establishing “that reasonable jurists could debate

 whether (or, for that matter, agree that) the petition should have been resolved

 in a different manner or that the issues presented were adequate to deserve

 encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 For the reasons explained in this opinion for denying habeas corpus relief, there

 is no basis for encouraging Mr. Baker to proceed further.



                                          18
USDC IN/ND case 3:19-cv-00423-RLM-MGG document 27 filed 03/22/21 page 19 of 19


       For these reasons, the court DENIES the habeas corpus petition (ECF 1),

 DENIES the certificate of appealability, and DIRECTS the clerk to enter judgment

 in favor of the Respondent and against the Petitioner.

       SO ORDERED on March 22, 2021

                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                        19
